 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL T. TORRES,                                  Case No. 1:19-cv-00067-SAB

12                  Plaintiff,                           ORDER RE CONSENT/DECLINE FORM

13           v.                                          (ECF No. 6)

14   COMMISSIONER OF SOCIAL SECURITY,                    FIVE DAY DEADLINE

15                  Defendant.

16

17          Plaintiff Michael T. Torres (“Plaintiff”) seeks judicial review of a final decision of the

18 Commissioner of Social Security (“Commissioner” or “Defendant”) denying his application for

19 disability benefits pursuant to the Social Security Act. On January 17, 2019, Plaintiff filed a
20 consent decline form which indicated that Plaintiff was consenting to the jurisdiction of the

21 magistrate judge. (ECF No. 6.) On January 29, 2019, the Commissioner of Social Security

22 consented to the jurisdiction of the magistrate judge.

23          Upon review of the form filed by Plaintiff, while it was filed as a consent to the

24 jurisdiction of the magistrate judge, the document itself has not been completed. If Plaintiff

25 intended to consent in this action, he is directed to file a completed form consenting to the

26 jurisdiction of the magistrate judge. Plaintiff is advised that he is free to withhold consent or
27 decline magistrate jurisdiction without adverse substantive consequences. If Plaintiff does not

28 file a signed form consenting to the jurisdiction of the magistrate judge, the Court will direct the


                                                     1
 1 Clerk of the Court to assign this action to a district judge for the issuance of findings and

 2 recommendations addressing Plaintiff’s claims.

 3          Accordingly, IT IS HEREBY ORDERED that within five days of the date of service of

 4 this order, Plaintiff may file a completed consent or decline form. If Plaintiff does not file a form

 5 consenting to the jurisdiction of the magistrate judge, this matter will be randomly assigned to a

 6 district judge for the issuance of findings and recommendations.

 7
     IT IS SO ORDERED.
 8

 9 Dated:     October 24, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
